                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ALLA PASTERNACK,
Executrix of the Estate
of Leon Frenkel,

              Plaintiff,

v.                                       Case No. 8:16-cv-482-T-33CPT

BRUCE K. KLEIN, individually,
and in all other employee, owner,
member, corporate and agent capacities
as regards his various business
entities, and OZEAN PARTNERS, LLC,

              Defendants.
                                     /

                                   ORDER

     The Court directs further briefing from the parties.

Plaintiff and Defendants shall file supplemental briefs, not

to exceed 10 pages, by November 15, 2018.

     First, the Court requires briefing on the applicability

of Havoco of America, Ltd. v. Hill, 790 So. 2d 1018 (Fla.

2001),   to    the   facts   of   this   case.   Under   Havoco,   “[t]he

transfer of nonexempt assets into an exempt homestead with

the intent to hinder, delay, or defraud creditors is not one

of the three exceptions to the homestead exemption.” Id. at

1028. Here, the transfer of the Longboat Key property from

                                     1
Elise Gieger to Ozean Partners was not a transfer of a

nonexempt asset into an exempt homestead. However, if Klein

subsequently established the Longboat Key property as his

homestead after August 4, 2017, but before the July 24, 2017

Pennsylvania   judgment   was    recorded   in    Florida,   then    the

property may still be exempt from forced sale.

     Therefore, the parties’ briefs should address whether a

debtor   may   fraudulently     transfer    a    nonexempt   asset   in

violation of Florida’s Uniform Fraudulent Transfer Act, then

subsequently convert that asset into his homestead after the

FUFTA suit has been initiated.

     Second, the Court requires briefing on the remedies

available for the alleged violations of FUFTA. Under FUFTA,

a money judgment may be entered if the transfer was voidable,

even if it was not actually avoided. For example, the Eleventh

Circuit affirmed a money judgment against a transferee who

fraudulently conveyed funds into a tenancy by the entireties

account, even after the transferee later used those funds to

purchase an exempt homestead. Dowling v. Davis, 295 F. App’x

322, 323 (11th Cir. 2008). In this case, if the Longboat Key

property is now Klein’s homestead, but was not his homestead

at the time of the transfer from Gieger to Ozean Partners,



                                  2
then the challenged transaction could be avoidable under

FUFTA.

       Therefore, the parties’ briefs should address whether

the Court may award Pasternack money damages if the transfer

from Gieger to Ozean Partners is held to have violated FUFTA,

even   though   the    Second   Amended   Complaint   only   requests

attachment and levy of Klein’s interest in the Longboat Key

property.

       Accordingly, it is now

       ORDERED, ADJUDGED, and DECREED:

       The   Court    directs   further   briefing.   Plaintiff   and

Defendants shall file supplemental briefs, not to exceed 10

pages, by November 15, 2018.

       DONE and ORDERED in Tampa, Florida, this 2nd day of

November, 2018.




                                   3
